Case 1:20-cv-01173-GPG Document 1 Filed 04/27/20 USDC Colorado Page 1 of 5




                                                     FILED
                                          UNITED STATES DISTRICT COURT
                                               DENVER, COLORADO
                                                  2:32 pm, Apr 27, 2020

                                            JEFFREY P. COLWELL, CLERK
Case 1:20-cv-01173-GPG Document 1 Filed 04/27/20 USDC Colorado Page 2 of 5
Case 1:20-cv-01173-GPG Document 1 Filed 04/27/20 USDC Colorado Page 3 of 5
Case 1:20-cv-01173-GPG Document 1 Filed 04/27/20 USDC Colorado Page 4 of 5
Case 1:20-cv-01173-GPG Document 1 Filed 04/27/20 USDC Colorado Page 5 of 5
